Filed 3/23/21 P. v. Dantignac CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                B307106

           Plaintiff and Respondent,                        (Los Angeles County
                                                            Super. Ct. No. BA324566)
           v.

 TAURUS DANTIGNAC,

           Defendant and Appellant.




     APPEAL from an order of the Superior Court of
Los Angeles County, Robert J. Perry, Judge. Affirmed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.

                                     __________________
      Taurus Dantignac appeals from a postjudgment order
summarily denying his motion and petition for resentencing in
which he requested the court exercise its discretion to strike or
dismiss firearm-use enhancements imposed pursuant to Penal
Code section 12022.53,1 in light of Senate Bill No. 620 (2017-2018
Reg. Sess.) (Stats. 2017, ch. 682, § 2) (Senate Bill 620), effective
January 1, 2018, and prior serious felony enhancements imposed
pursuant to section 667, subdivision (a)(1), in light of Senate Bill
No. 1393 (2017-2018 Reg. Sess.) (Stats. 2018, ch. 1013, § 1)
(Senate Bill 1393), effective January 1, 2019. No arguable issues
relating to this order have been identified following review of the
record by Dantignac’s appointed appellate counsel or by
Dantignac in his supplemental letter brief to this court. We also
have identified no arguable issues after our own independent
review of the record. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Dantignac’s Conviction and Sentence
       A jury convicted Dantignac in 2008 of robbing Deron Tse at
gunpoint (§ 211; count 1) and taking his automatic teller personal
identification number with an intent to defraud (§ 484e, subd. (d);
count 2); robbing Daniel Lee (count 3) and taking his automatic
teller personal identification number with an intent to defraud
(count 4); and robbing Jane Blanco, using a handgun (count 6),
and stealing her car (§ 215, subd. (a), carjacking; count 5). In a
bifurcated bench trial the court found the People had proved
Dantignac previously committed at least two prior serious felony
offenses (11 had been specially alleged in the information)


1     Statutory references are to this code.



                                 2
within the meaning of the three strikes law and section 667,
subdivision (a)(1).
      The court sentenced Dantignac to 25 years to life on each of
the six counts, specifying only the term on count 6 as concurrent,
and imposed two 10-year firearm enhancements (§ 12022.53,
subd. (b)) and two five-year prior serious felony enhancements
(§ 667, subd. (a)(1).) The total aggregate state prison sentence
was 125 years to life plus 30 years.
      We affirmed the judgment on appeal. (People v. Dantignac
(July 21, 2009, B210094) [nonpub. opn.].)
      2. Dantignac’s Motion for Resentencing
       On June 29, 2020 Dantignac, representing himself, filed a
motion for resentencing, requesting the court exercise its
discretion under Senate Bill 620 and, concurrently, a petition for
resentencing, requesting the court exercise its discretion under
Senate Bill 1393 to strike or dismiss formerly mandatory
sentencing enhancements for use of a firearm and prior serious
felony convictions. On July 23, 2020 the court summarily denied
Dantignac’s requests, stating in its minute order, “The petition
for resentencing is unmeritorious and is denied.” Dantignac filed
a timely notice of appeal.
                         DISCUSSION
       Senate Bill 620 became effective January 1, 2018,
approximately eight years after Dantignac’s judgment of
conviction was final. The statutory changes made by that
legislation do not apply to cases where the judgment of conviction
was final before the effective date. (People v. Hernandez (2019)
34 Cal. App. 5th 323, 326; People v. Johnson (2019) 32 Cal. App. 5th
938, 942.) Similarly, the ameliorative benefits of Senate
Bill 1393, effective January 1, 2019, are retroactive only to cases



                                 3
that were not yet final prior to its effective date. (See People v.
Stamps (2020) 9 Cal. 5th 685, 695-699; People v. Hernandez (2020)
55 Cal. App. 5th 942, 952, review granted Jan. 27, 2021, S265739;
see generally In re Estrada (1965) 63 Cal. 2d 740, 744 [“[i]f the
amendatory statute lessening punishment becomes effective prior
to the date the judgment of conviction becomes final then, in our
opinion, it, and not the old statute in effect when the prohibited
act was committed, applies”].)
       In accord with the procedures described in People v. Cole
(2020) 52 Cal. App. 5th 1023, review granted October 14, 2020,
S264278, we appointed counsel to represent Dantignac on appeal.
After reviewing the record, appointed counsel filed a brief raising
no issues. Appointed counsel advised Dantignac on October 27,
2020 that he had 30 days to submit a brief or letter raising any
grounds of appeal, contentions or arguments he wanted the court
to consider. We thereafter granted Dantignac an extension of
time to file his supplemental letter brief.
       On January 4, 2021 we received a four-page typed
supplemental brief in which Dantignac did not address his
petition and motion for resentencing under Senate Bill 620
and Senate Bill 1393. Instead, Dantignac asserted his
two convictions for violating section 484e, subdivision (d)
(acquisition of access card information with the intent to use it
fraudulently), were subject to redesignation as misdemeanors
under Proposition 47, the Safe Neighborhoods and Schools Act
(§ 1170.18) and People v. Romanowski (2017) 2 Cal. 5th 903. That
issue must be presented to the superior court in the first
instance. (§ 1170.18, subd. (a) [petition for recall of sentence to
be made “before the trial court that entered the judgment of
conviction in his or her case”].)




                                4
      Because no cognizable legal issues have been raised by
Dantignac’s appellate counsel or by Dantignac or identified in our
independent review of the record, the order denying the motion
and petition for resentencing is affirmed. (See People v. Cole,
supra, 52 Cal.App.5th at pp. 1039-1040, review granted; see also
People v. Serrano (2012) 211 Cal. App. 4th 496, 503; see generally
People v. Kelly (2006) 40 Cal. 4th 106, 118-119; People v. Wende
(1979) 25 Cal. 3d 436, 441-442.)
                        DISPOSITION
       The postjudgment order denying Dantignac’s motion and
petition is affirmed.



                                          PERLUSS, P. J.
      We concur:



            SEGAL, J.



            FEUER, J.




                                5